DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The Examiner wishes to thank the Applicant for the time and courtesies extended in the telephone interview of December 17, 2021.  The Applicant’s proposed amendments would overcome the rejections of record and the objections to the drawings.
In the Applicant’s response dated January 6, 2022, in the Remarks and the Amendments to the Specification, the Applicant refers to the clean copy of the substitute specification filed on September 21, 2021.  The substitute specification was filed on September 21, 2020, and for examination purposes, it has been assumed that the Applicant’s response intended to refer to the clean copy of the specification filed on September 21, 2020.
Drawings
The drawings were received on January 6, 2022.  These drawings are acceptable.
Allowable Subject Matter
Claims 1-25 allowed.
The following is an examiner’s statement of reasons for allowance:
Claims 1-18 are allowed because none of the prior art of record discloses or 

	Claims 19-25 are allowed because none of the prior art of record discloses or suggests a plant for operating a grid forming power supply plant based on both a renewable energy and a carbon based energy, as recited in claim 19, in combination with the remaining claimed features.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Response to Arguments
Applicant’s arguments, see Remarks, page 16, filed January 6, 2022, with respect to the objections to the specification, drawings, and claims, and the rejections of claims 1-25 under 35 U.S.C. 112(b), have been fully considered and are persuasive.  The objections and rejections of claims 1-25 have been withdrawn. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HAL KAPLAN whose telephone number is (571)272-8587. The examiner can normally be reached 9:30AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rexford Barnie can be reached on 571-272-7492. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HAL KAPLAN/Primary Examiner, Art Unit 2836